Citation Nr: 1424056	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  10-20 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for blindness (including light perception).


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant had active military service in the United States Air Force from February 27, 1975 to March 28, 1975.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that, in part, denied the appellant's claim of entitlement to service connection for blindness (including light perception).  

The Board most recently remanded the claim for additional development in October 2012.  The case has now been returned to the Board for appellate review.

In March 2014, the Board requested a medical expert opinion pursuant to 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 20.901.  A medical opinion from an ophthalmologist was rendered in April 2014.


FINDING OF FACT

The Veteran's glaucoma in each eye has been permanently aggravated by his service-connected generalized anxiety disorder with panic attacks and agoraphobia.


CONCLUSION OF LAW

The criteria for establishing service connection for glaucoma in each eye as secondary to the service-connected generalized anxiety disorder with panic attacks and agoraphobia have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2012); Allen v. Brown, 7 Vet. App. 439, 448 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA's duty to notify and assist claimants in substantiating their claims for VA benefits is codified at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.159, 3.326(a) (2013).  Given the fully favorable decision on the matter of service connection for glaucoma in each eye contained herein, the Board finds that any defect in the notice or assistance provided to the Veteran in relation to the issue of entitlement to service connection for blindness constitutes harmless error. 

II. The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  The resolution of this issue must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which the claimant served, his medical records and all pertinent medical and lay evidence.  Determinations relative to service connection will be based on review of the entire evidence of record.  38 C.F.R. § 3.303(a).  There must be medical evidence of a nexus relating an in-service event, disease, or injury, and a current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

Furthermore, a disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The United States Court of Appeals for Veterans Claims (Court) has held that the term "disability" as used in 38 U.S.C.A. § 1110 should refer to "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

The appellant is service-connected for a psychiatric disorder characterized as generalized anxiety disorder with panic attacks and agoraphobia, effective from June 2007.  (Service connection for the psychiatric disability was granted in a rating decision issued in January 2008.)

The appellant contends that his blindness is a residual of an in-service head trauma.  Review of his service medical treatment records reveals that he was assessed with a concussion with posttraumatic headaches in March 1975.  

Review of the post-service evidence of record indicates that the Veteran had been in receipt of treatment for panic attacks and other psychiatric symptomatology going back to the 1980s.  He was diagnosed with narrow angle glaucoma in approximately 1996.  The Veteran underwent a trabeculectomy in the left eye near the end of 1996.  He also underwent laser peripheral iridotomy (LPI) in each eye around the same time.  A January 1997 note from a private physician indicates that the Veteran had advanced primary open-angle glaucoma (POAG) and that his intraocular pressure (IP) was stable.  

An August 2000 letter from the Texas Commission for the Blind certified that the Veteran was blind.  A July 2002 note from the Southwestern Medical Center indicates that the Veteran had been lost to follow-up after approximately one year and there was a question as to whether he was noncompliant.  

An undated VA treatment record, by a Dr. Jan, possibly from 2005, indicates that the Veteran's glaucoma was stable on medication and that he was being followed with the ophthalmology team.  In August 2006, in connection with a Disability Determination Service (DDS) evaluation conducted for the Social Security Administration (SSA), the Veteran was found to have only light perception in the left eye and a decreased field of vision in the right eye.  

An April 2010 VA ophthalmology note indicates that the Veteran was not taking any ocular medications.

The Veteran underwent a VA eye examination in March 2010.  The examining ophthalmologist stated that the Veteran had not taken eye medications for several years.  The examiner also stated that the Veteran had combined mechanism glaucoma that had long been neglected.  The examiner concluded that the Veteran's significant mental health problems probably contributed to his poor eye condition.  An addendum to an April 2013 opinion rendered by another VA ophthalmologist states that, with or without treatment, glaucoma will progress to blindness and that the key to slowing down the progression is to control the IP with medicine or other interventions.

The Veteran underwent a VA psychiatric examination in March 2010.  The examiner stated that the Veteran was highly agoraphobic and that he had extreme difficulty with social interaction.  The examiner further stated that the Veteran's ability to maintain minimal personal hygiene and to perform activities of daily living was restricted due to his anxiety issues.

The April 2014 VHA ophthalmologist opinion states that, while glaucoma is progressive, it can be controlled successfully in most patients.  The specialist wrote that vision loss can be delayed and the majority of treated patients do not lose significant vision.  However, compliance with medical regimens was noted to be imperative.

The VHA ophthalmologist stated that the eye examinations the appellant underwent during service or shortly thereafter reflected normal measurements for visual acuity and color vision.  The VHA ophthalmologist noted that there was no way to know if he had eye disease at that time, although glaucoma at that age is rare.  The VHA ophthalmologist stated that the Veteran had advanced glaucoma in 1996-97, that it was impossible to know when the onset of the disease occurred and that it was unknown if the surgical procedures the Veteran underwent were successful.  The necessity for a trabeculectomy in the left eye did indicate that medications were not working or were not being taken and the left eye was at high risk.  

The VHA ophthalmologist concluded that it was more likely than not that the appellant developed glaucoma after his discharge from service because glaucoma at that age is very uncommon.  The VHA ophthalmologist stated that head trauma is not a known cause of glaucoma and concluded that it was more likely than not the appellant's glaucoma in each eye was genetically-based.  He concluded that the concussion the appellant sustained in service did not cause his glaucoma.  

The VHA ophthalmologist went on to state that it is unknown how much damage had already occurred to the appellant's eyes by the time his glaucoma was initially diagnosed.  The specialist further stated that there was ample evidence that the appellant was non-compliant with treatment for his eyes as reflected by long periods of no treatment and a lack of follow-up visits and exams.  

The VHA ophthalmologist opined that he was certain that this non-compliance was directly responsible for the severity of the appellant's current condition and that, to the degree the appellant's psychiatric condition impeded his ability to sustain his glaucoma therapy, it had a negative effect on the expected progression of the disease.  If the appellant had maintained routine follow-up exams and treated the disease, the expected progression could have been arrested or slowed.  The doctor noted that poor mental health certainly contributed to the appellant's neglect of his eye disease and affected his ability to maintain his treatment regimen.

Given this record, the Board finds that the competent, probative medical evidence of record indicates that the glaucoma in each one of the Veteran's eyes was aggravated by his service-connected psychiatric disability.  Nonetheless, the Board must observe that the extent of aggravation has not been established by a baseline of disability prior to aggravation and that, pursuant to 38 C.F.R. § 3.310(b), "VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence."

On the facts of this particular case, the Boards finds the evidence is at least in equipoise as to whether or not the Veteran's glaucoma in each eye with resultant loss of light perception in the left eye has been aggravated by his service-connected generalized anxiety disorder with panic attacks and agoraphobia.  The extent of aggravation is a rating consideration for the AOJ in assigning a disability rating.  See generally 38 C.F.R. § 4.22, and applicable case law precedent instructs that, if the degree of impairment from disease attributable to service-connected versus nonservice-connected disease cannot be medically ascertained, VA must consider the whole of the impairment as service connected.  Mittleider v. West, 11 Vet. App. 181 (1998).  

Thus, the Board resolves reasonable doubt in favor of the Veteran by finding that his bilateral glaucoma with loss of light perception in the left eye has been permanently aggravated by his service-connected generalized anxiety disorder with panic attacks and agoraphobia.  38 U.S.C.A. § 5107(b).  Therefore, entitlement to service connection for bilateral glaucoma with loss of light perception in the left eye is granted. 


ORDER

Service connection is granted for glaucoma in each eye with loss of light perception in the left eye.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


